Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is the response to amendment filed 07/21/2021 for application 16/742580.
Claims 1 and 3-8 are currently pending and have been fully considered.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI et al. (U.S. 3898803) in view of CRAWFORD et al. (U.S. 9657622).
SASAKI et al. teach a recombustion means that comprises a recombustion chamber case communicating with exhaust ports of an engine. (Abstract)
SASAKI et al. teach a recombustion chamber case 16 (recombustion chamber) (line 16 of col 3).
SASAKI et al. teach an inlet port 10 and exhaust port 7 (inflow opening) as well as an exhaust port 25 (exhaust opening).
SASAKI et al. teach secondary air is adapted to flow through the inlet port 10 and into the air chamber 8.
SASAKI et al. teach an exhaust gas sleeve 14 (lines 12-15 of col 3)
SASAKI et al. do not teach a plurality of bricks in the exhaust gas sleeve.
However, CRAWFORD et al teach a catalytic converter system for exhaust gas from a vehicle engine.  The catalytic converter is taught to comprise a series of bricks and be have different forms of honeycombed passages (lines 1-15 of 
It would be obvious to one of ordinary skill in the art to place the catalytic converted that comprises a series of bricks in the exhaust gas sleeve.  
The motivation to do is taught in CRAWFORD et al. to reduce noxious exhaust emissions. (lines 52-65 of column 1) 
CRAWFORD et al. further teach a metal coil (heat source / burner) (located on one side of the re-combustion chamber) (that through generating an electromagnetic field that transfers heat to exhaust gas as it passes through the converter.  (lines 31-46 of column 5)
SASAKI et al. do not explicitly teach that exhaust gas flowing through the inflow opening is recombustible while passing through the heat accumulator.
However, SASAKI et al. teach an apparatus that has a recombustion chamber and there is no reason to believe that the exhaust gas would not be recombustible while passing through the section of exhaust port 7 with an exhaust gas sleeve 14.
It is noted that the claims are directed toward apparatus claims.
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 8, CRAWFORD et al. teach that the temperature of the catalytic converter is at least 300°C as it is the minimum light-off temperature.  (lines 37-50 of column 15)
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over in SASAKI et al. (U.S. 3898803) view of CRAWFORD et al (U.S. 9657622) and further in view of IGARASHI (U.S. 5853438).
The above discussion of SASAKI et al. is incorporated herein by reference.

However, IGARASH teaches conventional exhaust gas black smoke removing system (Figs 2 and 3).
IGARASHI teaches a filter consisting essentially of 4 filter blocks 10 (dams). 2 filter blocks are separated by a partition (first dam and second dam). The filter blocks are taught with second passages 24 (first via-hole and second via-hole). (lines 60 - 67 of column 1 and lines 1 — 28 of column 2).
IGARASHI teaches a hopper 68 that collects particulates that drop from the filters. The hopper is along the length of the filter and would be broadly construed to be between the filter blocks 10. (lines 60 - 67 of column 1 and lines 1 — 28 of column 2).
It would be obvious to one of ordinary skill in the art to place the filter that IGARASHI teaches in the recombustion chamber case that IGARASHI teaches is known.
The motivation to do so would be to remove particulates that are impurities from the exhaust gas that is recombusted in SASAKI et al.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.


Response to Arguments
Applicant’s amendments to include a plurality of bricks in the heat accumulator and a heat source that is a burner, filed 07/21/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of SASAKI et al. (U.S. 3898803) in view of CRAWFORD et al (U.S. 9657622).
CRAWFORD et al teach a catalytic converter for exhaust gases that comprises a plurality of bricks with passages through and wherein the exhaust gases are heated as it passes through the catalytic converted through electromagnetic energy from a metal coil.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PETROVIC (U.S. 9038376) teach an exhaust gas recirculation device that comprises an after-treatment device that comprises multiple catalyst bricks.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/MING CHEUNG PO/Examiner, Art Unit 1771     



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771